Citation Nr: 1022689	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  05-28 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for degenerative 
arthritis of the bilateral knees.  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for left ear hearing 
loss.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel



INTRODUCTION

The Veteran served on active duty from March 1960 to March 
1986.  He was awarded a Combat Infantryman Badge (CIB) and 
Bronze Star Medal with "V" device (indicating Valor).  

This appeal comes before the Board of Veterans' Appeals 
(Board) from May 2004 rating decisions of the Department of 
Veterans Affairs (VA), Atlanta, Georgia, Regional Office 
(RO), which denied new and material evidence had been 
received to reopen claims for service connection for asthma, 
bilateral hearing loss, residuals back injury and low back 
pain, and degenerative arthritis of the bilateral knees.  

In a November 2008 rating decision, the RO granted the 
Veteran's service connection claim for lumbar spine 
degenerative disc disease and hearing loss of the right ear.  
Subsequently, a November 2009 rating decision granted service 
connection for asthma.  Those decisions have resulted in 
there being no case or controversy as to those issues.  
Therefore, they are moot.  Aronson v. Brown, 7 Vet. App. 153, 
155 (1994).  

In February 2009 the Board of Veterans' Appeals (Board) 
remanded the claims to ensure the Veteran was informed of the 
bases for the prior final denials of his claims.  VA sent the 
Veteran a letter in April 2009 which explained why his claims 
had previously been denied.  The development ordered has been 
completed.   Stegall v. West, 11  Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The RO denied service connection for hearing loss and 
arthritis of the knees in a February 1987 rating decision.  
The Veteran did not appeal.  

2.  The Veteran requested his claims for service connection 
for hearing loss and arthritis of the knees be reopened in 
November 2003.  

3.  The evidence submitted since the February 1987 rating 
decision does not include new and material evidence related 
to hearing loss.  

4.  The evidence submitted since the February 1987 rating 
decision does not include new and material evidence relating 
to arthritis of the knees.  


CONCLUSIONS OF LAW

1.  The February 1987 rating decision is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.104, 3.156, 20.1103 
(2009).  

2.  New and material evidence has not been submitted to 
reopen the claim for service connection for left ear hearing 
loss.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2009).

3.  New and material evidence has not been submitted to 
reopen the claim for service connection for arthritis of the 
knees.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  

The Veteran submitted his request to reopen his claims for 
service connection for hearing loss and arthritis of the 
knees in November 2003.  The RO sent him a letter in January 
2004 which explained that new and material evidence was 
required to reopen his claims and explained the definition of 
new and material evidence.  

The United States Court of Appeals for Veterans Claims 
(Court) in Kent v. Nicholson, 20 Vet. App. 1 (2006) held that 
VA must generally inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented to reopen such 
claims, that is to say, that new and material evidence is 
required.  The Court noted that the terms new and material 
have specific, technical meanings that are not commonly known 
to VA claimants, suggesting that VA should define these terms 
in its 38 U.S.C. § 5103(a) notice using the definition of new 
and material evidence provided in section 3.156(a).  The 
Court additionally stated that the fulfillment of VA's 
obligation to identify for the claimant what evidence will be 
considered new and material depends on the basis of the 
prior, final denial.  

The Board in February 2009 remanded the claim and ordered 
that the Veteran be informed of the bases for the prior final 
denials of his claim.  VA sent the Veteran a letter in April 
2009 that informed the Veteran his claims for hearing loss 
and arthritis of the knees had been previously denied as 
there was no current diagnosis of either.  

VA has obtained the Veteran's service treatment records, and 
his records of treatment after his retirement at VA and at 
service medical facilities.  He has been examined by VA and 
medical opinions were obtained.  The Veteran has not 
identified any other relevant evidence.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary.  


New and Material Claims

Relevant Laws and Regulations.  Once entitlement to service 
connection for a given disorder has been denied and has not 
been timely appealed, that determination is final.  In order 
to later establish service connection for the disorder in 
question, it is required that new and material evidence be 
presented warranting reopening the claim and reviewing the 
former disposition.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. §§ 3.104, 3.156(a) (2009).  

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

A Notice of Disagreement shall be filed within 1 year from 
the date of mailing of notification of the initial review and 
determination; otherwise, that determination will become 
final and is not subject to revision.  The date of the letter 
of notification will be considered the date of mailing for 
the purposes of determining whether a timely appeal has been 
filed.  A substantive appeal must be filed within 60 days 
from the date that the agency of original jurisdiction mails 
the statement of the case to the appellant, or within the 
remainder of the 1-year period from the date of mailing of 
the notification of the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 (2009).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 2002).  

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2009).  






A.	 Left Ear Hearing Loss

The Veteran filed his claim for service connection for 
hearing loss in March 1986 at separation from active service.  
His service medical treatment records included a Report of 
Medical Examination at entrance in March 1960.  His ears were 
noted to be normal and his hearing acuity was measured as 
being 15/15 for the whispered and spoken voice.  His 
audiological evaluations of the left ear in service did not 
reveal evidence of a hearing loss in the left ear by VA 
standards.  His September 1985 audiological evaluation found, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000






LEFT
30
15
10
10
15

Hearing loss in the right ear, but not the left was noted in 
Summary of Defects and Diagnoses.  

A VA audiological evaluation was conducted in July 1986.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000






LEFT
20
10
15
X
10

Speech audiometry revealed speech recognition ability of 100 
percent in the left ear.  Hearing was found to be normal.  

Based on those findings the RO denied service connection for 
hearing loss in a February 1987 rating decision.  The RO sent 
a letter to the Veteran in February 1987 which informed him 
his claim had been denied.  The Veteran did not appeal. The 
February 1987 rating decision is final.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  

The evidence submitted since the February 1987 rating 
decision includes an audiological evaluation conducted at a 
service treatment facility in November 1990.  

Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000






LEFT
30
        
10
05
10
15

No word recognition ability scores were reported.  

In addition, treatment records from Martin Army Hospital at 
Fort Benning include diagnoses and treatment for chronic ear 
infections of the right (not the left) ear dated from March 
1991 and through June 1992.  The Veteran was again treated 
for ear pain in the right ear in March 1995.  

The Veteran's hearing was evaluated by VA in September 2008.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000






LEFT
25
20
20
10
15

Speech audiometry revealed speech recognition ability of 96 
percent in the left ear.  Hearing in the left ear was normal.  

To determine if new and material evidence has been submitted 
the Board has compared the evidence in the claims folder in 
February 1987 with the evidence submitted since that date.  
The additional records in the claims folder include 
evaluations of hearing acuity in 1990 and 2008, the results 
of which are merely cumulative and redundant of the evidence 
already of record.  They present only additional evidence of 
normal hearing in the left ear.  There is no evidence which 
relates to the unestablished fact, in this case, a diagnosis 
of a current hearing loss in the left ear.  No new and 
material evidence has been submitted to reopen the claim for 
service connection for left ear hearing loss. 


B.	Arthritis of the Knees.  

The Veteran filed his claim for service connection for 
arthritis of the knees in March 1986.  At service entrance 
examination in March 1960 his lower extremities were found to 
be normal.  Service treatment records dated in September 1970 
included complaints of right knee pain.  Prepatellar bursitis 
was diagnosed.  The Veteran was seen again in October 1970 
and issued an ACE wrap.  In March 1982, the Veteran 
complained of retropatellar knee pain.  Bilateral irritated 
patellar femoral joints were diagnosis with a question mark 
beside "Early DJD."  X-rays of the knees found no bony, 
joint, or soft tissue abnormalities.  In January 1986, the 
report of his Physical Evaluation Board Proceedings includes 
a diagnosis of degenerative arthritis of the knees.  The 
medical evaluation report itself includes only the statement 
that the Veteran had a history of knee arthritis, secondary 
to airborne training.   

A VA examination of the Veteran was performed in July 1986.  
Examination of the knees revealed flexion to 140 degrees with 
extension to null point.  His cruciate and collateral 
ligaments were taut.  There was no effusion, heat or redness.  
X-rays of the knees were radiographically normal.  The 
diagnosis was degenerative joint disease of the knees, not 
found.  

Based on the above, the RO in a February 1987 rating decision 
denied the claim for service connection for arthritis of the 
knees.  A February 1987 letter to the Veteran from the RO 
informed him his claim had been denied.  The Veteran did not 
appeal. The February 1987 rating decision is final.  Evans v. 
Brown, supra.  

The evidence submitted since February 1987 includes the 
Veteran's records of treatment at Martin Army Hospital.  They 
include January 2005 complaints of bilateral knee pain.  The 
Veteran reported having bilateral knee pain for the past 
three years.  X-rays of the right knee revealed a tiny 
patellar spur.  Otherwise his bones and joints were normal.  
X-rays of the left knee were normal.  

In January 2006 the Veteran was examined in conjunction with 
his claim for service connection for diabetes mellitus and 
peripheral neuropathy.  Examination of the knees found they 
exhibited no heat, warmth or tenderness on palpation.  The 
Veteran had some limitation of motion due to weakness.  His 
ligaments were normal and McMurray's testing was normal.  No 
diagnosis of a knee disorder was rendered.  

VA examination of the Veteran in September 2008 included X-
rays of the knees.  A medical opinion had been requested.  In 
his rationale for his opinion, the examiner stated that no 
degenerative joint disease of the knees was found on X-rays.  

The regulations define new and material evidence as evidence 
that relates to an unestablished fact necessary to 
substantiate the claim.  In this instance, the unestablished 
fact was X-ray evidence and a diagnosis of arthritis of the 
knees.  38 C.F.R. § 3.156 (2009).  The additional records do 
not include any post-service diagnosis of arthritis of the 
knees and are cumulative in this respect.  Although a tiny 
spur was noted in the X-rays of the left knee in January 
2005, no diagnosis of degenerative joint disease, arthritis, 
or other disabling condition of the left knee was made.  In 
addition, the subsequent examination and X-rays clearly rule 
out arthritis of the knees and do not present any possibility 
that the Veteran's claim could be substantiated.  
Consequently, the Board finds that the evidence submitted 
since February 1987 is also not new and material with respect 
to the Veteran's claim for service connection for arthritis 
of the knees.  





ORDER

New and material evidence to reopen the claim for service 
connection for left ear hearing loss not having been 
submitted, the appeal is denied.  

New and material evidence to reopen the claim for service 
connection for arthritis of the knees not having been 
submitted, the appeal is denied.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


